PER CURIAM.
Rule 2.1, subd. a (4) (i), Florida Appellate Rules, 31 F.S.A., as amended by that certain order dated July 9, 1958, published in Fla., 112 So.2d 380, and as further amended by that certain order dated March 8, 1961, published in Fla., 127 So.2d 668, be and the same is hereby amended by striking all of present Rule 2.1, subd. a (4) (i) and inserting in lieu thereof the following to be known as Rule 2.1, subd. a (4) (i), viz.:
“(i) When the judge of any small claims court, juvenile court or traffic court is unable to perform the duties of his office because of absence, sickness, disqualification or other cause or when necessary for the prompt dispatch of the business of said court, the said judge or the clerk of said court shall advise the Chief Justice who may assign any judge (except Supreme Court Justices, District Court judges or cir*160cuit judges) of any other court of the same or greater jurisdiction to perform the duties of said judge for such time as the Chief Justice may direct; provided, however, that if there be more than one judge of a small claims court, juvenile court or traffic court available and qualified, he shall perform the duties of the disabled or disqualified judge.
“Nothing herein contained shall be deemed to affect any provision of the statutes in this state in effect on July 1, 1957 which in event of disqualification, absence, sickness or disability of the judge of a separate juvenile court or a county judge who is also judge of juvenile court in his county, authorize the substitution of county judges and circuit judges for judges of separate juvenile courts, and the substitution of circuit judges for county judges in those counties where there is no separate juvenile court and the county judge is the juvenile court judge.
“When any justice of the peace of this state is unable to perform the duties of his office because of absence, sickness, disqualification or other cause or when necessary for the prompt dispatch of business of said court, the said justice of the peace or his clerk, if he shall have such, shall advise the Chief Justice who may assign any other justice of the peace or any judge (except Supreme Court Justices, District Court of Appeal judges or circuit judges) of any other court of this state having the same or greater jurisdiction to perform the duties of said justice of the peace for such time as the Chief Justice may direct.”
This amendment shall take effect upon its being filed in the office of the Clerk.
ROBERTS, C. J., and TERRELL, THOMAS, HOBSON, DREW, THOR-NAL and O’CONNELL, JJ., concur.